                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Olasupo Olagoke,                              )
                                              )
                Plaintiff,                    )
                                              )       ORDER
                                              )
       vs.                                    )
                                              )
Surviving Members of Management               )
Deluxe Corp Bensonville Illinois              )       Case No. 1:18-cv-126
1980-1981 Personally Liable                   )
                                              )
                Defendant.                    )

       On June 12, 2018, plaintiff filed a motion seeking to leave to proceed with the above-entitled

action in forma pauperis. (Doc. No.1). Finding that plaintiff had failed to demonstrate an inability

to pay the filing fee, the undersigned issued an order denying his motion with the admonishment that

the above-entitled action would be dismissed should he fail to pay the filing fee by July 20, 2018.

(Doc. No. 3).

       On July 9, 2018, plaintiff filed notice of his consent to the undersigned's exercise of

jurisdiction. (Doc. No. 5). On July 27, 2018, the court issued an order dismissing the above-

entitled action without prejudice as plaintiff had not payed the filing fee as previously directed.

       On November 19, 2018, plaintiff filed a motion to redact documents. Therein he requests

that the court redact sensitive personal information contained in documents that he filed as

attachments to his application to proceed in forma pauperis.

       The court construes plaintiff's request as a motion to seal, which the court now GRANTS.

The Clerk's office shall seal Exhibits 2 though 16 as they contain sensitive personal information.




                                                  1
IT IS SO ORDERED.

Dated this 29th day of November, 2018.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court




                                         2
